Case 4:19-cv-13246-MFL-MJH ECF No. 28 filed 06/17/20          PageID.568     Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

BROTHERHOOD OF MAINTENANCE
OF WAY EMPLOYEES DIVISION/IBT,

      Plaintiff,                                      Case No. 19-cv-13246
                                                      Hon. Matthew F. Leitman
v.

GRAND TRUNK CORPORATION, et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) ADJOURNING HEARING ON DEFENDANT’S MOTION TO
 DISMISS AND (2) DIRECTING PARTIES TO INFORM THE COURT OF
                      RELATED RULINGS

      In this action, Plaintiff Brotherhood of Maintenance of Way Employees

Division/IBT (“BMWED”) seeks a declaration that Defendant railroads have

violated the Railway Labor Act, 45 U.S.C. § 152, by, among other things, “refusing

to bargain with BMWED on a single carrier, craft-wide, system-wide basis.”

(Comp., ECF No. 1, PageID.10.) On January 6, 2020, Defendant railroads moved

to dismiss BMWED’s Complaint. (See Mot., ECF No. 13.) In the alternative,

Defendants asked the Court to either stay this action or transfer it to the United States

District Court for the District of Columbia where a related action between the parties

is pending. (See id.)




                                           1
Case 4:19-cv-13246-MFL-MJH ECF No. 28 filed 06/17/20        PageID.569    Page 2 of 2




      The Court initially scheduled a hearing on Defendants’ motion for June 23,

2020. (See Notice of Hearing, ECF No. 26.)          Through this order, the Court

ADJOURNS that hearing. The Court will soon issue a new notice of hearing that

resets the hearing on Defendants’ motion for September 2020.

      The parties are further DIRECTED to promptly inform the Court if rulings

are issued on any of the pending motions to dismiss in the following related actions:

    Alton & S. Ry. Co. et al. v. BMWED, Case No. 19-03586 (D.D.C.);
    BMWED v. Union Pac. R.R. Co., Case No. 19-00466 (D. Neb.);
    BMWED v. Consol. Rail Corp., Case No. 19-13112 (E.D. Mich.); and
    BMWED v. Norfolk S. Ry. Co., Case No. 19-00420 (E.D. Tenn.)

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: June 17, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 17, 2020, by electronic means and/or
ordinary mail.

                                       s/ Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         2
